Citation Nr: 1025758	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for chronic cervical vertebral 
disc disease with right upper extremity radiculopathy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to September 
1982, and from July 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from        a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, denying the 
benefit sought on appeal. The case was later transferred to the 
Buffalo,             New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The record indicates that the Veteran last underwent a VA 
Compensation and Pension examination with regard to evaluating 
her cervical spine disorder in       June 2004, more than six 
years ago. At this stage, a more contemporaneous medical 
examination is considered essential to supplement the record. 
Accordingly, a new VA orthopedic examination should be scheduled. 
See Palczewski v. Nicholson,           21 Vet. App. 174, 181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994). See, too, 38 C.F.R. § 4.1 ("Over a period of many years,         
a veteran's disability claim may require reratings in accordance 
with changes in laws, medical knowledge and his or her physical 
or mental condition.").

While this case is on remand, the RO/AMC should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Syracuse VA Medical Center (VAMC) and related 
facilities, including the Binghamton Community Based Outpatient 
Clinic (CBOC). The most recent comprehensive treatment records on 
file from this source are dated from August 2005.                     
The RO/AMC should obtain any such additional records and 
associate them with the claims file. Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of record 
at the time a decision is made). See also 38 C.F.R. § 3.159 
(c)(2) (VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency). 

As a final consideration, in readjucating this claim it is 
requested that the RO/AMC review the question of whether a 
separate additional rating may be granted for diagnosed right 
upper extremity radiculopathy, apart from the evaluation already 
assigned for the underlying cervical disc disease condition. This 
is in accordance with the principle that VA may assign separate 
ratings for distinguishable manifestations of the same service-
connected disability. The only inherent limitation is VA's 
"anti-pyramiding rule" under which the evaluation of the same 
manifestation under different diagnoses is to be avoided. See 38 
C.F.R. § 4.14.       See also Esteban v. Brown, 6 Vet. App. 259, 
262 (1994). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Syracuse VAMC 
and request copies of all available records 
of treatment from that facility (and 
associated facilities, including the 
Binghamton CBOC) dated since August 2005. All 
records and responses received should be 
associated with the claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to determine the 
current severity of his service-connected 
cervical disc disease. The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the requested VA 
examination.           All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. 
It is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected cervical spine disorder. In 
evaluating the Veteran, the examiner should 
report complete range of motion findings for 
the affected joint. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joint 
is used repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joint exhibits weakened movement, 
excess fatigability or incoordination. If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

It is further requested that the VA examiner 
identify any and all neurological impairment 
associated with                    the 
Veteran's cervical spine disorder, including 
previously diagnosed right upper extremity 
radiculopathy.                The examiner 
should also indicate the frequency and 
severity of any incapacitating episodes of 
Intervertebral Disc Syndrome. (Note: An 
incapacitating episode of IVDS is defined as 
an episode of physician prescribed bedrest.) 

3.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received. In its 
readjudication of this matter, the RO/AMC 
should expressly consider whether a separate 
additional disability rating is warranted for 
right upper extremity radiculopathy, and/or 
any other associated neurological 
manifestation of service-connected 
disability. If the benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of   
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim. Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)












This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


